 In the Matter Of UNIVERSAL MATCH CORPORATIONandUNITED MATCiIWORKERS' LOCAL. INDUSTRIAL UNIONS #180,. AFFILIATED WVJTH COM-MITTEE FOR INDUSTRIAL ORGANIZATIONCase .No. C-9,92.-Decided April 05, 19/0Paper-Book 1L7etch"J?idustry=liitcrfereihce. Restraint. and Coeicion=Coi,rpany-Dominated Union:employees whose acts carried responsibility of respondenttook an active part in initiating movement for an unaffiliated organization;meetings for that purpose held on company property, presided over by represent-ative of respondent, and conducted in presence of and with participation ofrespondent's agents and representatives; loyalty pledge and petitions for un-affiliated union circulated on company time and properly: working hours re-arranged to enable employees to attend meeting for formation of unaffiliatedunion; subsequent support to unaffiliated union by operation of closed :shop con-tract; discharge of employee found to he a further uieaus of support; ordereddisestablished-Procedure: charging party alleged not to be an existent labor or-ganization, not established-LaborOrganization:failure to adopt a constitu-tion or bylaws or to comply with other similar matters of internal organization,does not preclude the formation or existence of a labor organization, within themeaning of the Act, where in fact an',organizatiou,pii-ticipiited in by employeesfor the purposes defined in Section 2 (5) is formed orexists-Closed-Shop Con-tract:executed with company-dominated union, found to be invalid and a dis-crimination-Discrimination:discharge of two employees and lay-off of a third,caused by their union activities: complaint dismissed as to one employee-Rein-.statement Ordered:grounds for refusal of: indictment and arrest of one em-ployee for alleged criminal activity prior to his employment by respondent, heldno bar to reinstatement even though employer first learned of "record" at hear-ing,where respondent expressly disclaimed intention to prove conviction andthere was no basis for belief that employee would not render satisfactory work;respondent, however, not precluded from taking action appropriate to situationupon person's reinstatement-BackPay:awarded; employee-- who had beenoffered reinstatement while out of state, limited after reasonable opportunity toreturn to plant following offer of reinstatement.Mr. William J. Avrutis,for the Board.Mr. Samuel I. Sievers,of St. Louis, Mo., andAnderson, Gilbert c>cWolfort, byMr. 'Roscoe Anderson,of St. Louis, Mo., for therespondent.Mr. Herbert E. Bryant,of St. Louis, Mo., for the Independent.Mr. S. G. Lippman,of counsel to the Board.23 N. L.R. B., No. 19.226 UNIVERSAL MATCH COMPANY227DECISIONANDORDERSTATEMENT OF THE CASEOn April 30, 1937, Larry Daniels filed a charge,, and on May 8,1937, an amended charge, with the Regional Director for the Four-teenth Region (St. Louis, Missouri), alleging that Universal MatchCorporation, St. Louis, Missouri, herein called the respondent, hadengaged in and was engaging in unfair labor practices, within themeaning of Section 8 (1), (2), and (3) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On April 27, 1938,United Match Workers Local Industrial Union No. 180, herein calledthe Union, filed a so-called second amended charge alleging that therespondent had engaged in and was engaging in unfair labor prac-tices,within the meaning of Section 8 (1), (2), and (3) of the Act.,Upon the charges filed, the National Labor Relations Board, hereincalled the Board, by the Regional Director, issued its complaint datedMay 13, 1938, alleging that the respondent had engaged in and was-engaging in unfair labor practices affecting commerce, within, themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe Act.A copy of the complaint, accompanied by notice of hearing,was duly served upon the respondent and upon the union.'The respondent contends that at the time the second amended charge was filed theUnion was non-existent. or in any event, was not such an organization as was entitledunder the Act and theBoard's Rulesand Regulations to file a charge, and therefore thecomplaint in so far as it rested on that charge, improperly issued.The respondentstates that the Union never adopted any constitution or bylaws, or complied with otherformal requirements, and that "at the time of the hearing" it had only two "dues-paying"members and had held no meetings since July 15, 1937.We are satisfied, and find, thatwhen the charges were filed the Union was an existent labor organization, within themeaning of Section 2 (5) of the Act and of the. Rules and Regulations. Failure to adopta constitution or bylaws, or to comply with other aimilar matters of internal organization,doesApt preclude the formation or existence of a labor organization, within the meaningof the Act and the Rules-and Regulations, where in fact an organization participated inby employees for tiie purposes defined in Section2 (5) isformed or existsSeeMatterofAeolian-AmericanCorporationandAmalgamated PianoWorkers of America, 8N L. R. B 1043, 1045. The fact that -only two "dues-paying" members were on theUnion's membership roll, and no union meetings had been held for 9 months, at the timethe second amended charge was filed does not establish, either taken alone or withother facts shown, the non-existence of the Union as a labor organization under the Actand Rules and Regulations, or otherwiseThe Union still was an organization and agencyparticipated in by employees, and available for employee participation, for the purposesdefined in Section 2 (5) of the ActMoreover, we are of the opinion that a charge of unfair labor practices when filed byan individual, eNen though purportedly in behalf of a labor organization which Is shownto be non-existent, satisfies the requirements of Section 10 (b) of the Act and constitutessubstantial compliance with the Rules and RegulationsSeeMatter of GeneralShoeCorporation and-Georgio Federationof Labor,5 N. L. R. B 1005 Further, the Jurisdic-tion of the Boai d in these proceedings may be rested on the charges filed by Damcls 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint, so fan as here material, alleged in substance thatthe respondent (1) discharged or laid off Larry Daniels on April 26,1937;Walter Elam on April 30, 1937; Edward McKee on April 30,1937; George Drybread on October 5, 1937; and Richard McKinneyon April 26, 1938; for the reason that they joined and assisted theUnion and engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid- and pro-tection, thereby discriminating in regard to hire and tenure of em-ployment and 'discouraging membership in the Union; (2) formed,promoted, assisted, and sponsored the formation of a labor organiza-tion known as Independent Match Workers of Missouri, herein calledthe Independent, and has dominated and interfered with its admin-istration; (3) solicited, enticed, encouraged, coerced, and intimi-dated its employees to become members of the Independent; (4)extended to the Independent the use of the company premises for meet-ing places; (5) permitted meetings of the Independent to be held oncompany time; (6) entered into an agreement with the Independenton May 15, 1937, wherein the respondent undertook to hire only suchpersons as were members of the Independent; and (7) by the fore-going acts interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the- Act.2On May 31, 1938, the respondent filed its answer averring certainfacts regarding corporate successorsliip, more particularly set forthbelow; denying that it engaged in unfair labor practices as allegedin the complaint ; and raising certain affirmative defenses. It alsoaverred that Elam, McKee, and Drybread, the employees mentionedin the complaint, were laid off because of curtailed production, andthatDaniels and McKinney, the other employees named, were dis-charged "on just and proper cause, and for unsatisfactory, unskilled,inefficient, and incompetent service, dereliction of duty and violationof company rules and regulations."On June 16, 1938, the Inde-pendent after leave being granted it to intervene in these proceedingsfiled its answer in which it denied the allegations of the complaintconcerning itself, and alleged that the contract, mentioned in the com-plaint had expired and that it was seeking to negotiate a new contractwith the respondent.Pursuant to notice a hearing was held from June 16 to July 12,1938, at St. Louis, Missouri, before D. Lacy McBryde, the TrialExaminer duly designated by the Board.The Board, the respond-ent, the Union, and the Independent were represented by counsel andparticipated in the hearing.Full opportunity to be heard, to ex-2 The complaint contained other allegations of unfair labor practices which it is unneces-sary to restate.Some of these were dismissed,as set forth below, by the Trial Examinerat the hearing. and that ruling is hereinafter affirmed UNIVERSAL \IATCH COMPANY229amine and cross-examine witnesses, and to introduce evidence bearingon the issues was afforded all parties.At the close of the Board'scase both the respondent and the Independent made various motionsto dismiss the complaint and portions thereof.The Trial Examiner,with the consent of Board's counsel, struck certain of the allegationsof the complaint, and we affirm this ruling.6However, he reservedhis ruling on the motions in all other respects,At the close of theirrespective cases, the respondent and the Independent each renewed itsmotionto dismiss the complaint.The Trial Examiner reserved hisruling on the motion of the respondent, as renewed, and with theconsent of Board's counsel struck certain of the allegations of thecomplaint.He denied the ,remainder of the Independent's motion.In his Intermediate Report mentioned below, the Trial Examiner ineffect denied the motions upon which rulings had been reserved.During the course of the hearing the Trial Examiner made variousother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.OnVSeptember 22, 1938, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon all parties, findingthat the respondent had engaged in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the Act; and recommending that the re-spondent cease and desist from its unfair labor practices, that itwithdraw all recognition from the Independent as a collective bar-gaining agency and disestablish it as such agency, that it offer rein-statement to Daniels and McKinney, that it make whole Daniels,McKinney, Drybread, and Elam for any loss of pay they may havesuffered by reason of the respondent's discrimination against themwhich the Trial Examiner found; and that it post certain notices inits plant stating among other things that the contract between therespondent and the Independent is null and void.Thereafter, therespondent, the Union, and the Independent each filed exceptions tothe Intermediate Report and the record.The respondent and theIndependent submitted briefs to the Board in support of theirexceptions.Upon notice duly served upon all the parties a hearing for the pur-pose of presenting oral argument on the exceptions to the Inter-mediate Report and on the record was held before the Board at Wash-ington, D. C. on October 24, 1939.The respondent and the Inde-pendent appeared and were represented by counsel, and participatedin the oral argument.s See footnote2,supra.253034-41-von 23-]6 230DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has considered the exceptions to the Intermediate Re-port and, except where consistent with the findings, conclusions oflaw,, and order below, finds them to be without merit.Upon' the entire record in the case; the Boiird' iiiakes'the' follov ih :FINDINGS OF FACT1.THE BUSINESS OF THE. RESPONDENTThe respondent, Universal Match Corporation, is a Delaware cor-poration having its principal office and place of business at St. Louis,Missouri. ' On Jai iiaiy 28, 1938; The Universal'Match Cdrpo"ration, aDelaware corporation, referred to in these proceedings, merged intoand formed the respondent corporation.We find that the respond-ent and The Universal Match Corporation are one and the sameentity .4The respondent is engaged in t lie advertising paper-book matchbusiness and in connection therewith manufactures, sells, and dis-tributes paper-book matches bearing advertising material imprintedon the paper covers thereof. Tt owns and operates a plant at Fergu-son,Missouri, a suburb of St. Louis, where the paper-book matcheswhich it sells are manufactured, and maintains offices for the sale ofits: products, in the .'States of Califi)rniit`, Illinois; Indiana, Iowa,Massachusetts,Michigan,Minnesota,Missouri, Pennsylvania, NewYork, Ohio, Texas, and Wisconsin. In the year 1937 the total netsales of the respondent derived from the sales of the paper-bookmatches which it produced, were $1,852,766.Eighty-five per cent ofthe amount of paper-book matches produced at Ferguson are andhave been regularly sold and disposed of by the respondent in vari-ous States of the United States outside of Missouri. In 1937 therespondent used in the course of manufacture at its plant $667,000worth of raw materials, of which $526,000 worth was shipped to theplant from the States of Illinois, Massachusetts, New York, Ohio,Oklahoma, Pennsylvania, and Wisconsin, and $55,000 from foreigncountries.This proceeding is concerned only with employees of the respond-ent at its plant in Ferguson.II.THE ORGANIZATIONSINVOLVEDUnited Match Workers Local Industrial UnionNo. 180 was andis a labor organization,affiliatedwith the Committeefor Industrial4In its answer the respondent states, "Respondent here makes no Issue as to the cor-poiate existence or entity of the several corporations [the respondent and The UniversalMatch Corporation]and Respondent, Universal Matell Corporation,may be consideredand treatedherein as the proper corporationin theseproceedings " UNIVERSAL MATCH COMPANY231Organization,' a labor organization, admitting to membership per-sons employed in the respondent's plant except employees having thepower tp Mire and discharge'Independent Match Workers of Missouri is a corporation organizedunder the laws of the State of Missouri for the purpose, among others,"of advancing the members within their own trade, as well as to enablethe members of association to deal with their various employers in amanner satisfactory to the members of the association." It admits tomembership persons employed in the "match, working industry" exclu-sive of foremen and subforemen.III. '1IIE UNFAIR LABOR PRACTICESA. BackgrotnulOil April 11, 1937, it group of about 25 plant employees met in thehome of one of them for the purpose of organizing themselves into alocal union to be affiliated with the Committee for Industrial Organi-zation.Temporary officers of the organization were elected.TheUnion thus had its genesis.We find that on April 11, 1937, the Unionwas formed as it labor organization, within the meaning of the Act.Thereafter, organization activities among the plant employees werecarried on in an effort to-organize-the plailt; aftd"linion meetings wereheld.On June 20, 1937, the Committee for Industrial Organizationissued a charter to five members of the Union conferring upon them-and their successors rights for the establishment and maintenance ofit local union to be affiliated with it and known as United Match Work-ers Local Industrial Union No. 180.Thereafter, the Union functionedunder that name and charter, as an affiliate of the Committee forIndustrial Organization.'B. Domination of and interference with the formation and adminis-tration of, and sup port °to, the Independent; and attendant inter-ference, restraint, and coercionOn April 18, 1937, the Union held its second meeting at which 25employees were present.One Bowles attended the meeting.The rec-ord shows that Bowles exercised supervisory authority at the plant in"Now the Congress of Industrial OrganizationsSee footnote1. supra.7While no constitution or bylaws were adopted by the Union, from and after June 20,1937, the Union acted under the charter with the name therein designated and wasrecognized as an affiliate by the Committee for Industrial Organization. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDconnection with certain of the duties which he performed.8Bowlestestified that he then was president of an employee credit associationand came to the meeting because he vas concerned with the possibilityof a strike and what effect a stoppage would have on his organization.The meeting Was addressed by a, labor organizer of the Committee forIndustrial Organization concerning the advantages of affiliation withthat union.In the course of the speech and throughout the meetingBowles, by repeated questioning of the speaker and by statements,practically arrogated to himself control over the meeting.His wordsand demeanor disclosed antipathy to the Union and to affiliation Withthe Committee for Industrial Organization.He examined the speakerabout strikes, "if there was any benefit besides losing a couple of weeks'work on account of a strike," and on such matters as whether "an A. F.of L. man" " could join a union affiliated with the Committee for Indus-trialOrganization.10As a result of Bowles' conduct those present"could do no business or anything.He broke up the meeting."As stated above Bowles enjoyed, certain supervisory authority overthe plant employees.11He was regarded as a supervisor by theseemployees.We are of the opinion, and find, in view of the characterof supervision which he exercised, the role which he held in the -assignment of maintenance work,12 his consequent identification withmanagement by the plant employees, and the record that Bowles:acted as a representative of the respondent when engaging in theconduct above and hereinafter set forth, and that his conduct is8The respondent contends that Bowles was an ordinary and not a supervisory employeeand theiefore lie did not represent the respondent in any conduct which Mould haveolhstitutedunfair labor practices had he, as a supervisory employee.represented therespondent.Bowles performed various duties.As a machinist he repaired the machinesin the stoip-machine department and kept them-ingood working orderThis involvedat times diiectlons to the machine operators conceining the machinesHe also super-used the necessary maintenance work on the machines on Sundays In this connection]lowles each week notified those of the production employees who were selected to dosuch work the following Sunday.The employees weie anxious to obtain this work, foritenabled them to increase their earningsAlthough those chosen were selected byBowles'supeiior,the production employees beliehed that Bowles made the seldctionDuring the period from July 1936 to the spring of 1917, lie supervised the consti uctionand erection of new machines at the plantHe had - mplovees under him whose workhe directedThe record shows that the eniplo}ees as a ii hole regal ded Bowles as asupervisory employeeBowles was expelled from a meeting of employees on April 20,7987,mentioned below, on the ground lie was a foremanWe think this is of particularsignificanceWhile he had no authority to hire and discharge,none of the iespondent'ssupervisory employees or foremen had such powerThese powerswereieserved to threeor four of the respondent's top-ranking officials8Member of the American Federation of Labor1OBowles admitted at the hearing that he suns not then a member of the AnheiicanFederationof Labor.11See footnoteS. supra32See footnote8, supra UNIVERSAL MATCH COMPANY233attributable to it.13It is manifest that lie attended the April 18meeting for the purpose of discouraging membership in the Unionand to impede its effectiveness as an instrumentality for concertedactivity by the employees.His conduct at the meeting extendedbeyond mere interest or curiosity in the Union.It demonstrated tothe employees the hostility of the respondent to the Union.Con-sidered in the light of the respondent's superior economic position,Bowles' conduct and statements were intimidatory.While Bowlesmay have been eligible to membership in the Union,amatter notclearly shown,any rule of the Union in that respect afforded nowarrant for his committing anti-union action in behalf of therespondent.'On tlieday followingthe April 18 meeting Bowles discussed themeeting and the Union with several employees,some ten in number.They decided to hold forthwith successive meetings for the employeeson the three plant shifts to form an organization which would com-pete with the Union and be unaffiliated with any of the national labororganizations.At the hearing Bowles and some of these individualstestified that they then believed that an"independent"organizationof the employees would prevent any strike at the plant by the Union.Notice ofthe proposedmeetingswas spread among the employees atthe plant by wordof mouth, although the purpose of the meetingswas not disclosed.However, the employees understood that theannounced meetings had some relation to the Committee for Indus-trialOrganization.One supervisory employee 15 instructed certainemployees"to shut down the machines,[that they] . . .were goingto have a meeting upstairs," and atleast one other employeewas toldby his foreman to attend the meeting for his shift.13 SeeInternational Association of Machinists,ToolitDie MakersLodge No35,Afh-ated with the InternationalAssociation of Machinists,and ProductionLodge No 1200,Affiliatedwith the International Association of Machinistsv.N L R. B,110 F. (2d) 29tApp. D C.) enf'gMatterof The Serrick CorporationandInternationalUnion, UnitedAutomobileWorkers ofAmerica, LocalNo. 4i9, 8 N L R B 621 ,N L R B v. AmericanManufacturingCompany andNu-ArtEmployees, Inc,106 F (2d) 61 (C. C. A. 2), aff'das mod. 309 U. S 629, enf'g as mod.Matter of American Manufacturing Company; Com-pany Union of the AmericanManufacturing Company, the Collective Bargaining Com-mittee of the Brool,lyn Plant of the AmericanManufacturing CompanyandTextileWorkers' Organizing Committee,C. 10 , 5 N 1. C B 448,11JHeinz Con' piny v_v.L R. B,110 F (2d) 843 (C C A (3) ;Hamilton-Brown ShoeCompany v. N L R Band United Shoe Workers of,America, Local125,104 F (20) 49 (C. C. A 8), enf'gMatterof Hamilton-BrownShoeCompany, a corporationandLocal No. 125 United Shoe Workersof America,affiliated with the Committee for IndustrialOrganization,9 N L R. B 107314MatterofWest OregonLumber CompanyandLumberand SawmillWorkers LocalUnion No.3,InternationalWoodworkersof America,isThis supervisor is Wolheim,who was known as the night superintendentAt thehearing he denied that he was a supervisoryemployee or had instructed employees toattend a meeting.Several employeestestified to receiving instructions about their workfrom Wolheim,and the evidenceas a wholeamply showsthat he is a supervisor and,as such, was identifiedby theemployees with the management.Accordingly, we are unableto credit his testimony that he was not asupervisory employeeMoreover, we ale satis-fied that he did order the stopping of machines,as found above. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the same day, and on the following day, April 20, meetings ofthe first and third shifts, respectively, were held immediately afterthe end of the shift on company premises in a cafeteria operated bythe respondent.''Bowles presided at these meetings and made-simi-lar speeches at each.His attendance at the second meeting consumedabout 25 minutes of his working time.He told the employees thattheUnion had nothing to offer them, that they would be wastingtheir money by paying dues to an "outside" organization, that theunion meeting which he attended had dealt with nothing "but strike";and urged the formation of an independent organization as a meansof preventing a strike.He further stated that the respondent neverwould recognize the Union, and cautioned that unless the employeesjoined an independent labor organization the plant would close.Atthe hearing Bowles denied that he had spoken in favor of an inde-pendent union.While he did suggest in the course of his speechesthat a general meeting of the employees might be held where repre-sentatives of the Committee for Industrial Organization and of theAmerican Federation of Labor, together with a proponent of anindependent union, alight express their views on unionization, wehave ne; doubt, and we find, that Bowles utilized these meetings tofurther the formation of an "inside" organization and to opposemembership in and employee support of the Union. In view ofBowles' conduct at the previous union meeting, the circumstancessurrounding the calling of the meetings and their conduct, and theevents set forth below, we are unable to give credence to his denial.Pottinger, a supervisory employee,17 and the respondent's chief ma-chinist,McGrath, who was an important supervisory official, eachattended one of the cafeteria meetings.Pottinger spoke to the em-ployees against strikes and-.related certain hardships he had experi-enced in connection with a railroad strike.McGrath persuaded anemployee who shortly theretofore had been unemployed and uponthe Government relief rolls, to address the meeting in support ofthe sentiments expressed.The meeting of the second shift employees occurred on April 20in a clubhouse owned by the respondent adjoining the plant which itleased for recreational purposes at a nominal consideration to an16The respondent contends that its employees enjoyed unrestricted use of the cafeteriaWe are not satisfied that such was the caseEmployee functions were generally carriedon in the clubhouse which the respondent made available to them for such purposeThereisno showing that such employee use of the cafeteria had previously occurredIn anyevent, assuming the employees had free use of the cafeteria premises,such privilegewould not necessarily justify a use of company property for organization purposes. SeeMatter of Servel, IncandUnited Electrical,Radio and Machine Workers of Ames lea,Local No 1002,11 N. L. R. B. 1295.17Pottinger exercised the same supervisory duties and performed the same work asBowles.What we have said in respect to Bowles'supervisory position and the responsi-bility of the respondent for Bowles'acts applies to Pottinger.See footnote 8, supra, UNIVERSAL 'MATCH COMPANY235employee association.The meeting was called shortly before theshift was to begin and extended for at least one-half hour into theworking time of the shift.,"The employees were not docked for thisloss of working time.Bowlesagain. acted as chairman and addressedthe employees.Two foremen were present.Bowles told the em-ployees, as at the other meetings, that the Committee for IndustrialOrganization had nothing to offer them.He stated that the em-ployees should be "loyal" to the respondent "by having a union of[their] . . . own."Daniels, an employee and active protagonist oftheUnion, renuested that representatives of the Committee for In-dustrialOrganization be invited to address the meeting, but theemployees voted against this.Some employees then questioned thepropriety of "bosses" attending and participating in an organizationmeeting, and upon a vote taken it was decided to exclude,Bowles.andother supervisory employees from the meeting.Shortly after the meeting the respondent's chief engineer, Neklutin,engaged Daniels in a conversation at the plant.This conversationcontinued for about 2 hours.Daniels testified that Neklutin in thecourse thereof adverted to "what all he done" for Daniels,expressedaurprise that Daniels was opposed to the respondent and had goneover to the Union's "side." asked Daniels to take the respondent's"side," and inquired whether he, Daniels, woulddo as much for anindependent organization as he had for the Union.Neklutin's ver-sion at the hearing of this incident was that he had overhead Dan-iels telling other employees that the respondent was paying "starva-tion wages" to its help; that he, Neklutin, then questioned Danielsabout Daniels' earnings; that thereafter he stepped into the machineshop but was followed by Daniels who asked him questions; that hetold Daniels that he, Neklutin, had work to do, but Daniels persistedin his interrogation; that finally he rid himself ofDaniels.The TrialExaminer found the facts substantially in accordance withDaniels'testiniony and we are satisfied that the Trial Examiner was right.It seems incredible to us that a protracted conversation between thechief engineer and a plant employee should have occurred if theconversation dealt only with the subject stated by Neklutin.DanielsWas a known leader in the Union. In view of the time when theconversation occurred and the other circumstances above set forth,we are satisfied that Neklutin sought to dissuade Daniels from con-'8 The respondent disputes the occurrence Hof this meeting partly on company time, andrelies essentially on a graph of the daily volume of production of the shift from April12 to 23, 1937,which it introduced in evidenceHowever,this graph shows that produc-tionwas not constant but fluctuated substantially in daily volume even in this limitedperiod.It is evident that factors not disclosed by the record affected production.TheTrial Examiner who heard the witnesses credited the testimony of the employees respec.t-ini the use of company time. and we do likewise 236DECISIONSOF NATIONAL LABOR RELATIONS BOARDtinning his activities and membership in the Union's and to per-suade him to assist in the formation of an unaffiliated labor organiza-tion at the plant .211About the time the above-mentioned meetings were held the em-ployees in one of the departments at the plant were requested to sign aso-called "loyalty pledge" which was circulated during working hoursby one employee upon instruction of Pottinger and.wltli the approvalof another supervisor.A copy of the pledge also was posted on theplant bulletin board.The pledge stated that the signers were satis-fiedwith working conditions and pledged their "loyalty" to the re-spondent.Similarly after the meeting of April 20 in the cafeteriaPottinger, himself, during working hours solicited signatures of em-ployees on the third shift to a petition which stated that the signersdesired to form an independent union.He obtained the signatures ofpractically every employee on that shift.On April 24, after a substantial number of employee,, signed thaabove-described petition for an independent union, a meeting of allemployees was held at the Savoy theatre in Ferguson.One Edwards,an employee who procured the meeting place, testified that he was toldto do this by several employees whom he could not identify. In orderto permit employees to be present at the meeting, the respondent ter-minated the morning shift at noon instead of 3: 00 p. in. and postponedthe beginning of the second shift from 3: 00 p. in. to 5: 00 p. m.Vari-ous of the respondent's foremen came to the meeting.Ballots weredistributed among the employees fora vote upon whether they desiredto ,'fliliate with an independent union or with the Committee for In-du,-trial Organization or the American Federation of Labor. Imme-1BCfMatter of Commonwealth Telephone CompanyamidTheodore I?Siplon,WalterF Seidler and International Brotherhood of Electrical Workers,13 N. L R B. 317, 326.2OAt the hearing the respondent,to discreditDaniels as a witness,offered certain evi-dence and sought to explore a line of proof regarding indictments and arrests of Danielsin 1931 and thereafter.Itmade application forsubpoenasandsubpoenas dudes tecumfor the purpose of calling as witnesses persons allegedly having knowledge of certain ofthe alleged criminal acts or connected iNith these matters as police officers and otherwise,and to obtain various police,court, and other records and data.The Trial Examinerrejected the offer of proof, did not peimit the respondent to pursue the proposed line ofproof, and denied the application forsubpoenasandsubpoenas dances tecum.Thereisno showing that Daniels was ever convicted.He testified that he never was convictedfor any criminal act and counsel for the respondent expressly disclaimed any offer toprove a conviction.In this connection,counsel said, "Now, we haven't offered to provethat he was convicted,we don't think that is material,"and assumed this same positionin oral argument to the BoardWe are of the opinion that the Trial Examiner ruledcorrectlyWe think it a sound rule of practice to be followed in Board hearings that an itness cannot be discredited by proof of alleged past criminal acts of the witness forwhich no conviction has been had.Any other rule would involve the Board in an ex-ploration of matters entirely collateral to the issues heard, and for which its proceduresare unsuited.Moreover,an attempt to prove such past nets by indictments or arrest,as here offered by the respondent, is highly improper for "it carries the injustice ofsubjecting the witness to suspicion without giving him an opportunity to clear it away."Wdgmore on Evidence,2d ed,Vol 11,§982, p 366, UNIVERSALMATCH COMPANY237diately prior to the voting Foreman Pohlman suggested that the em-ployees sign their ballots, saying that those who "had guts enough tovote should have guts enough to put their names on the ballot."Theresults of the voting were 266 for an independent union and 25 for theother two labor organizations.Upon the conclusion of the voting amotion was made and carried that the, foremen be excluded from themeeting, and they thereupon departed.Organization of the Inde-pendent then and there proceeded, and temporary officers of the unionwere elected.On April 26, 1937, the respondent discharged Daniels, and 4 dayslater laid off Elam, the president and the secretary-treasurer of theUnion, respectively, because of their leadership and activities in theUnion, as more particlilarly set forth hereinafter.About the sametime officers of the Independent met with the respondent's presidentto initiate negotiations looking toward a collective agreement covering'working conditions.However, the Independent's officers only had a'.vague idea" as to what requests concerning working conditions shouldbe made of the respondent on behalf of the employees, and therefore,itwas agreed to postpone negotiations until they ascertained what theemployees desired.On May 1 another meeting of the Independentwas held at the Savoy theatre and the temporary officers were electedto permanent office.Employee committees to represent each of thevarious plant departments also were elected.Beginning May 4 andcontinuing beyond May 15, 1937, the Independent and the respondentnegotiated for a collective agreement.The Independent was repre-nian.As negotiations were carried on, various proposals of the partieswere considered by employees in the various departments at meetingscalled by the committeemen. Thereafter, a collective agreement,among other things granting the Independent recognition as solebargaining representative of the production employees and providingthat all these employees were to be members of the Independent as acondition of employment, was executed by the respondent and the Inde-pendent.Although the agreement recited its effective date as beingMay 15, 1937, it is apparent that the agreement in fact was not reacheduntil some months later.21On July 16, 1937, the Independent wasincorporated under the laws of Missouri.The names of the 17 mem-bers of the Union signed to the association agreement included 3supervisors, Pottinger, Foreman Guittar, and one Ryles, who servedas foreman in the absence of one of the regular foremen.The foregoing facts show that the respondent promoted and assistedin the establishment of the Independent as a labor organization fora,The minutes of the July 12, 1937, meeting of the Independent show that on July12, 1937, it was determined to request a closed-shop provision,and those of the October16, 1937, meeting that it was then decided to ask for departmental seniority 238DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees at the Ferguson plant, in order to prevent unionization ofthese employees by a labor organization to which it was opposed. Therespondent was hostile to the Union and the Committee for IndustrialOrganization with which it was affiliated.On April 18, throughBowles, the respondent disrupted the union meeting, and at the cafe-teria and club meetings on April 19 and 20 derogated the Union andthe Committee for Industrial Organization.Through Neklutin itsought on April 20 to dissuade Daniels, the union leader, from con-tinuing with the Union, and through the respondent's president it onApril 26 and 30 dismissed from employment the Union's president andsecretary-treasurer because of their leadership and activities in theUnion.The respondent's promotion of and assistance in the organization ofthe Independent encompassed an entire course of domination of andinterference with the formation of that organization, and support to it.Bowles, whose acts carried the respowJ)ility'of'tbe r-espo-11(ren't, tookan aggressive part in initiating the movement for an unaffiliated or-ganization.Meetings for that purpose were held on company prop-erty and in one instance on company time, presided over and addressedby the respondent's representative, and conducted in the presence ofand with the participation of others of the respondent's agents andrepresentatives.22"Loyalty" pledges and petitions for the organiza-tion of an independent union were circulated on company time andproperty, either by or with the assent of the respondent's supervisors.This pattern of employer domination, interference, and support wasmanifest even at the Savoy theatre meeting on April 24 when the cli-max in the campaign for an independent labor organization wasreached.Working hours were rearranged by the respondent to permitemployees to be present at the meeting, an implied command that theydo so, which the attendance of the foremen at that meeting empha-sized.Foreman Pohlman, to make certain that the employees have nomisunderstanding of the respondent's desires, made his suggestionabout the employees signing the ballots.And, as already stated, itfew days later the union officers were dismissed.Thus born, the Inde-pendent was the creature of the respondent and never a collectivebargaining representative freely established and chosen by theemployees.The respondent insists that the exclusion of the foremen from the_meetings in the cafeteria and at the Savoy theatre shows that the In-dependent was freely formed by the employees.We are unable toagree with this contention.The withdrawal of the management's28 The respondent claims it should have been permitted to show at the hearing that acustom existed with reference to use of its cafeteria and club house for employee meetings.The Trial Examinerproperly excluded this testimony.Custom cannot justify violationof the Act.Matter of Servel,Inc.andUnited Electrical, Radio and Machine Workersof America,Local No. 1003,11 N. L.It.B. 1295, 1316. UNIVERSAL MATCH COMPANY239representatives from the meetings alone could not dissipate the effectsof either their conduct or of other acts and conduct of the respondent,above set forth.As a matter of fact, representatives of the respond-ent persisted in their participation in the affairs of the Independentafter the mentioned meetings.The respondent also contends that thetestimony of -some 300 employees 28 to the effect that each such em-ployee was and still is in favor of an unaffiliated organization, becamean active member of the Independent after the Savoy theatre meetingof April 24, and paid dues and attended most of the Independent meet-ings,24 did not discuss with the respondent's officials or supervisorsprior or subsequent to April 24, 1937, his or her choice as to union orbargaining agent, and freely chose the Independent as bargainingagent and desires now to be represented by it,25 establishes that therespondent did not dominate or interfere with the formation or ad-ministration of the Independent, or support that organization.Wethink that the facts ' set forth above, and the record, show the con-trary.26The further point that the employees desired and still desireto be represented by an organization which we find is illegal underthe Act, is without relevance.27Subsequent to -its formation, the Independent had continuing sup-port from the respondent through the operation of the closed-shopagreement.One year later; as set forth below, when an employee andsuccessor officer in the Union indicated an intention to resume organi-zational activities in behalf of the Union, he too was discharged.Bythis act the respondent again supported the Independent.We find that the respondent dominated and interfered with theformation and administration of the Independent, and contributedsupport to it;'and that it.thereby, and by other acts, interfered with,restr=ained, and.-coerced its employees, in the exercise of the rightsguaranteed in Section 7 of the Act.2823 it was stipulated by the parties at the hearing that these employees if called worldtestify, as stated..21As set forth above, a closed-shop agreement was made by the respondent with theIndependent.28 See footnote24, sup, a28N LB.B. v. Brown Paper Mill Company, Inc.108 F (2d) 867 (C. C. A. 5), enf'gMatter of Brown Paper Mill Company,Inc, Monroe,Louisiana,andInternational Broth-erhood of ElectricalWorkers,affiliatedwith the American Federation of Labor,12N. L R B 60;N. L.R. B v. Newport News ShipbuildingifDry Dock Co.et al.,60SCt 203.27 See cases cited in footnote 26,supraMatter of Servel, Inc.andUnited Electrical,Radio and Machine 'Workers of=America, Local No 1002,11N L.R B. 1295.28 SeeSwift&Company v.N. L. R. B.,106 F.(2d) 87; 106 F.(2d) 94(C. C. A 10),enf'g as mod,Matter of Swift it Company,a CorporationandAmalgamated Meat Cuttersand Butcher Workmen of North America,LocalNo641,and United Packing HouseWorkers Local Industrial Union No 800,7N LR. B.269;Hamilton-BrownShoe Com-pany, a corporation v. N. L. R B. and UnitedShoeWorkers of America, Local 125,104F. (2d) 49(C.C.A. 8),enf'g as mod.Matter of Hamilton-Brown Shoe Company, acorporationandLocalNo,125United Shoe Workers of America,affiliated with the Com- 240DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The discriminatory discharges of Daniels, Elam, and McKinney,and the allegedly discriminatory discharge of DrybreadLarry Daniels,the employee above mentioned, was discharged bythe respondent on April 26, 1937.He had worked as a strip-machineoperator at the plant since August 1935.We already have set forthhis attempt at the cafeteria meeting on April 20 to have representa-tives of the Committee for Industrial Organization invited to addressthe employees; also his conversation with Neklutin in which Neklutinattempted to persuade him to withdraw from the Union.Danielswas very active in the Union and openly opposed the formation ofan "inside" labor organization.At the time of his discharge he waspresident of the Union.On April 26, 1937, shortly prior to his discharge Daniels left hiswork place and went to the composition room in order to obtain asqueegee which he needed to remove some water on thefloor nearhis machine.He encountered another employee in the compositionroom, and the two engaged in conversation.As they were speakingthe respondent's president and Daniels' foreman entered the room.The respondent's president asked Daniels why lie was away from hiswork place and Daniels stated that he had gone in search of asqueegee.The respondent's president averred that there was nowater near Daniels' machine, and said "I have heard a great dealabout you around here."He then discharged Daniels.The respondent contends that it discharged Daniels hecnise heleft his machine on various occasions during working hours to solicitmembership for the Union from among the plant employees; alsobecause he was lax in his work and frequently absen±. It calledvarious witnesses.Its president testified that he intentionally re-frained from coming to the plant during the 2 weeks preceding thedischarge because he desired to avoid any accusation of interferencewith the unionization then occurring, that he returned to the plant Onthe night of Daniels' discharge and was informed by Daniels' foremanthat he had had "some difficulty" that evening with Daniels "runningaround the plant," that he and the foreman then sought outDanielsand found him with another employee, that he accused Daniels of notmittee for Industrial Organszation,9 NL R B 1073.N. L. R B v BrownPaper MillCompany, Inc.,108 F(2d) 867(C. C. A. 5), enf'gMatter of Brown Paper Mill Company,Inc.,Monroe,LouisianaandInternational Brotherhood of FlectiicalWorkers,affiliatedwith theAmericanFederation of Labor,12 N I.R. B G0,Titan Metal ManufacturingCompany, etc.v.N. L. RB, 106 F. (2d) 254 (C C A 3),cert. den.60 S. Ct 260, enf'gMatter of Titan Metal Manafactuianq CompanyandFederal Labor UnionNo19981, 5N.L.R. B 577 See alsoN. L. R. B.vThe Fall Corporation,60 S. Ct. 307 ; 104 F.12d) 454, 102 F. (2d) 383(C.C A. 7), enf'gMatter of The Falk CorporationandAmalgamatedAssociationof Iron, Steeland Tin Workers of North America,Lodge1528,6 N I, R B 654. UNIVERSAL MATCH COMPANY241looking for a squeegee and discharged him.Daniels' foreman testi-fied that Daniels had solicited membership during working hours anddistributed union handbills in the cafeteria, and that he, the foreman,so had informed the respondent's president on the occasion in ques-tion.The superintendent of the match strip department testified thata few days prior to the discharge he warned Daniels not to leavehis work.We are convinced from the foregoing facts considered in the lightof the entire record, and we find, that the respondent dischargedDaniels because of his leadership in the Union and his oppositionto an "inside" labor organization.Daniels was the head of theUnion which the respondent proposed to destroy through formationof the Independent and by other means.Neklutin's conversationwith Daniels disclosed that Daniels was confirmed in his adherenceto the Union.The contention of the respondent that it dischargedDaniels because he left his machine during working hours to solicitunion membership is not persuasive.As heretofore set forth, solici-tation of employees during working hours in connection with theformation of an independent union enjoyed the respondent's approval,and company time and property were made available for that pur-pose.We think it significant that after a 2 weeks' absence duringwhich union activities were going on, the respondent's president, asone of his first acts, should have discharged the head of the Union.We have no doubt that he then knew of Daniels' position and activ-ities in the Union.The respondent's other contentions that it dis-charged Daniels because he was lax in his work and frequently absentimpress us as mere makeweights.Among other things, there is noshowing that these facts, if true, were communicated or known tothe respondent's president and operative in his decision to dischargeDaniels.Daniels' foreman, who allegedly had complained to therespondent's president about Daniels, testified that he did not informhun about Daniels' alleged "previous bad record."We find that the respondent discharged Larry Daniels on April 26,1937, because he joined and assisted the Union and engaged in con-poses of collective bargaining and other mutual aid and protection,thereby discriminating in regard to the hire and tenure of employ-ment of said employee and discouraging membership in a labor organ-ization; that by such act the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.At the time of his discharge Daniels earned between $19 and $21a week.His hourly rate was 40 cents, and his bonus from $3 to $5per week. Since his discharge lie has had 31/2 weeks' employment 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith private concerns at which he earned $55.50.He also has hadearnings for work performed for the Works Progress Administrationafter March 1938.Walter Elamwas laid off by the respondent on April 30, 1937.Healso worked on the strip machine, and had been in the respondent'semploy for more than 4 years.On April 30 he was informed by thedepartment superintendent that he was indefinitely laid off becauseof "lack of work for No. 2 machine."Elam likewise was active in the Union.He distributed unionpamphlets and solicited membership for the Union.At the timeof the lay-off he was its secretary-treasurer. It is shown that therespondent then knew of Elam's office in the Union.A week priorto the lay-off Kaiser, the production manager, inquired of Elamwhether it was true that he. was the secretary-treasurer of the Unionand Elam stated that it was.The respondent's position in respect to the lay-off of Elani is thata replacement of machines in the strip-machine department reducedthe amount of available work and rendered Elam's service unneces-sary after April 30.Prior to March 1937-two strip machines, No. 1and No. 2, were kept in operation throughout the three shifts.Eachmachine required the attendance of three employees, and 18 workersaltogether were thus employed at this kind of work. In March therespondent began using new strip machines which it previously hadinstalled, and discontinuing its use of the No. 1 and No. 2 machines.On March 25 the No. 1 machine was shut down ; on April 27 the thirdshift and on April 30 the second shift on the No. 2 machine were dis-continued.29Elam and two other employees worked the second shifton the No. 2 machine.We -are not convinced that lack of work was the cause of Elam'slay-off.Of the 18 employees. who worked on the; No. 1 and No.. 2machines only three were laid off.These three included one otheronion member.30We are satisfied that the lay-off of Elam, like that of Daniels, waspart of the respondent's attack then being made upon the Union.We have no doubt that had Elam not been a member of the Unionliewould have been assigned other work along with the 15 otheremployees similarly situated.Elam had been longer in the respond-ent's service than other employees who were transferred.While itapparently is true that the respondent did not then follow a seniorityrule in connection with lay-offs, the fact that it dismissed the employeeof longer service is material to a consideration of the issue presented.19By May 17the No2 machine was shut downcompletely30withthe consent of Board's counsel,the allegations of the complaint that this em-ployeehad been disciiminatouly laid off were disnussed UNIVERSAL \MArCH COMPANY243We find that the respondent laid off Walter Elam on April 30,1937, because he joined and assisted the Union and engaged in con-certed activities with other employees of the respondent for the pur-poses of collective bargaining and other mutual aid and protection,thereby discriminating in regard to the hire and tenure of said em-ployee and discouraging membership in a labor organization; thatby such act respondent, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.At the time of his lay-off, Elam earned $16 a week plus a weeklybonus of $4 or $5. Subsequent to his lay-off, Elam secured temporaryemployment in St. Louis and some work in California, which paidhim $122.His travel to California was for the purpose of obtainingemployment.On March 21, 1938, the re^ipondeut reemployed Elam.Richard McKinneywas discharged on April 26, 1938.He hadbeen in the respondent's employ for 8 years, and at the time of hisdismissal worked as a watchman on the second shift.McKinney, wasa member of the Union and following Elam's lay-off the year p'revious'succeeded to Elam's position as secretary-treasurer of the Union.The record shows that the respondent early became interested inMcKinney's union activities.In the middle of June 1937 the re-spondent's president summoned McKinney, told him that he heardthatMcKinney was not happy, and offered hint a new position as atruck driver if he would cease these activities.u1McKinney did notaccept the proposition.Four months later he was offered a new jobwith increased wages by the head of the respondent's engraving de-partment.This job was with another plant some distance away fromthe respondent's plant.McKinney asked time to consider the matter.About -2 weeks later Kaiser, the -respondent''s- production manager,inquired of McKinney what he had decided.McKinley stated thathe determined not to accept the offer because of the time and expenseinvolved in traveling to and from the other plant.Kaiser then com-mented that McKinney had raised an "awful stink with the C. I. O.''around here."McKinney objected to this statement, and Kaiserreplied that McKinney was a union leader solely because of personalinterests.On April 12, 1938, McKinney posted inside the watchman's shantyon a bulletin board near the company time-clock, a letter addressedto the Union and its members which he had received from the Com-81At the same time that McKinne' was, summoned, Diybiead, another union leaderabove mentioned, also was summoned by the respondent's presidentwe think the cir-cumstance of the respondent's top officer calling the two union leaders supports McKinney'sversion of this Incident, and discloses that the iespondent's president did not abate hisinteiest in the union leaders with the discharge of Danielss%'rhis referred to Ilie Committee for Industrial Organization 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee for Industrial Organization.The letter stated that the instantproceedings had been initiated, that a hearing therein would be held,and that the Committee for Industrial Organization "has a chartercovering the workers in your plant and has been recognized as the"bargaining agency whenever we have a majority."Two days laterKaiser removed the letter from the bulletin board and asked McKinneyif he did not know that it was against the company rules to postanything on the bulletin boards.McKinney replied that he did notknow, but in any event did not think that any harm would result.TNs elve days later, on April 26, McKinney was summoned to the,office of the respondent's president.Present were the respondent's-president, Neklutin,Kaiser,and the head of the engraving department.The respondent's president asked McKinney if he had posted the letteron the bulletin board.McKinney replied that he had.The respond-ent's president then said, "Well, old pal, you are ]et out; you have-no job."The respondent denies that McKinney's union leadership or in-terest in the Union occasioned his discharge and contends that it.dismissed him solely for violation of an alleged company rule whichprohibited the posting of items without its permission.This con-tention manifestly warrants no belief.Irrespective of whether the.claimed rule existed, the respondent did not discharge McKinney for-that reason.Its principal officers grouped themselves together onApril 26 for one purpose only, to discharge a union leader because ofhis interest in establishing the Union as a legitimate bargaining repre-sentative for the plant employees.The respondent proposed to-prevent any renewal of organizational activities by the Union amongits employees.We find that the respondent discharged Richard McKinney onApril 26, 1938, because he joined and assisted the Union and engagedin concerted activities with other employees of the respondent forthe purposes of collective bargaining and other mutual aid or pro-tection, thereby discriminating in regard to the hire and tenure ofemployment of said employee and discouraging membership in a labor,organization; that by such act the respondent has interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.At the time of his discharge McKinney was paid at an hourly rateof 45 cents.Since his discharge he has earned nothing whatsoever.George Drybreadwas laid off by the respondent on October 5,1937.We are unable to give weight to any of histestimony.33For83For purposes of our findings, conclusions, and order herein,we have completely disre-garded this testimony and accorded It no weight whatsoever.We think that the Incidentconcerning the alleged execution of the loyalty pledge by Rehmert,and other matters,.establish that Drybread's testimony is unreliable. UNIVERSAL MATCH COMPANY245thisreason,and as a matter of policy, we shall dismiss the allegationsof the complaint in respect to this person.D. Interference, restraint, and coercion; the closed-shopcontractAs stated above the respondent executedan agreementwith theIndependent requiring membership in that organizationas a con-dition of employment.Thereisnoshowing that this agreementhas not been performed, and we presume, and find, that it has.Wealso have found that the respondent dominated and interfered withthe formation and administration of, and contributed support to, theIndependent.Accordingly, the Independent has been from its in-ception a labor organization established, maintained, and assisted byaction defined in the Act as unfair labor practices, within the mean-ing of the proviso clause of Section 8 (3). It follows that the makingand performance of the closed-shop contract with the Independentby the respondent was not privileged under this clause.84Accord-ingly,we find that the respondent by requiring its employees tobecome. or remain members of the Independent discriminated inregard to the hire and terms and conditions of employment of itsemployees, thereby encouraging membership in the Independent anddiscouraging membership in any other labor organization, includingthe Union.We further find that the respondent by so discriminatingin regard to the hire and terms and conditions of employment of itsemployees, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andbetween the States and foreign countries, and have led and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYIt is essential to an effectuation of the purposes and policy of theAct that the respondent be ordered to cease and desist from theunfair labor practices in which we have found it to have engaged and,in aid of such order and as a means of removing and avoiding the34Matter of Williams Coal CompanyandUnited Mine Wor7.er8 of America,DistrictNo. 23, 11 N. L. R. B 579;Matter of The Western Union Telegraph Company, acorpora-tion andAmerican Communications Association,17 N. L. R. B. 34.253034-41-col 23--17 ,246DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsequences of such practices, that the respondent be ordered to takecertain action more particularly described below.We have found that the respondent in many ways has interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed by the Act. It is plain that the respondent mustcease and desist from such practices and we shall so order.We also have found that the respondent dominated and interferedwith the formation and administration of, and supported the Inde-pendent.The facts heretofore found establish that that organizationisnot nor has it ever been the employees' genuine choice of a col-lective bargaining representative, and that it is incapable of servingas a true collective bargaining agency of the employees. Its exist-ence does and will constitute a continuing obstacle to the exerciseby the respondent's employees of the rights guaranteed them in theAct.Hence, not only shall we order the respondent to cease anddesist from its unfair labor practices in connection with the Inde-pendent, but in aid of that order and to remove the impedimentthus existent to the employees exercising freely their rights under theAct, we shall direct the respondent to withdraw all recognition fromthe Independent as a representative of its employees, to disestablishthat organization as such representative, and to refrain from givingeffect to or performing its contract with the Independent, dated May15, 1937, and any and all renewals or extensions thereof, and allexisting contracts, understandings, or arrangements concerning laborrelations to which the Independent is a party.Finally, we have found that the respondent discharged Larry Dan-iels and Richard McKinney, and laid off Walter Elam because of theirunion leadership and activities.Elam already has been reinstated bythe respondent, but Daniels and McKinney have not. In respect toDaniels, the respondent contends that it should not be directed to offerhim reinstatement because he had been indicted and arrested foralleged criminal acts in 1931 and thereafter prior to his employmentin 1935 by the respondent.8r,The respondent urges that this showsthat Daniels is an unfit employee and a dangerous person to have inits plant.Daniels denied that he ever was convicted for any criminaloffense, and the respondent expressly disclaimed an intention to provethat he was.86Under these circumstances we do not find that Danielscommitted any of the alleged misconduct.The offer of the respondentto show by proof other than conviction or plea of guilty of Danielsthat Daniels had engaged in past criminal acts unrelated to his dis-charge was properly rejected by the Trial Examiner.As we stated85 See footnote 20,supra.Be See footnote 20,supra.The respondent contends that in one case prosecution againstDaniels wasnolle prossedsolely because of perjury suborned by Daniels' father. UNIVERSAL MATCH COMPANY247above in another connection'37 any other rule would involve the Boardin anexploration of matters for which its procedures are unsuited,38and which we here consider unnecessary.However, even where therespondent establishes past criminal conduct by conviction it does notnecessarily follow that for that reason alone we would in all caseswithhold reinstatement, if reinstatement otherwise were necessary andappropriate to remedy a situation created by unfair labor practices.That question must depend on the facts and circumstances of eachcase.Here the employee had given competent service to the respond-ent for almost 2 years. Indeed, on November 5, 1937, the respondentfurnished Daniels with a letter of recommendation to assist him inobtaining employment elsewhere, which stated that he "had been fairlyaccurate in his work and was a steady worker."As already statedthe alleged past misconduct had no relation to the discharge.We donot find that Daniels is dangerous to the respondent and its employees,or otherwise unfit for employment because of alleged past misconduct.But, the respondent argues, the mere fact that Daniels has a "record,"even though he never was convicted, should constitute sufficient groundfor the Board withholding his reinstatement.The respondent's coun-sel states that the respondent never knew of Daniels' "record" untilthe hearing, and had it known of that fact it never would have retainedDaniels in its employ.What the respondent would have done in sucha circumstance is a matter of conjecture, in so far as the evidence isconcerned.We do not feel that Daniels' "record," in the absence ofproof of conviction, warrants a denial of reinstatement.The situationresulting from his discriminatory discharge for union leadership andactivity will be remedied and the purposes and policy of the Act effec-tuated through reinstatement.However, nothing in our Order shallbe interpreted as preventing the respondent from taking steps appro-priate to the situation upon Daniels' reinstatement, provided only, thatin so doing no unfair labor practices be committed.3°Accordingly, we shall order the respondent to offer reinstatement toLarry Daniels and Richard McKinney, and each of them, to theirformer or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, and to make them, and eachof them, whole for any loss of pay they may have suffered by reasonof their respective unlawful discharges, by payment to each of them ofe See footnote 20,supra.$' Cf.Republic Steel Corporationv.N. L. R. B.,107 F. (2d) 472, 480 (C. C. A. 3),cert. den.309 U. S. 684,enf'gMatter of Republic Steel CorporationandSteelWorkersOrganizing Committee,9 N.L.R B 219,387-388.so Cf.Matter of Planters Manufacturing Company, Inc.andUnited Veneer Box andBarrelWorkers Union,C. I.0., 10 N. L R. B 735, 756, enf'd N. LR B.vPlantersManufacturing Company, Inc.,105 F (2d) 750(C.C A 4) ;Matter of HarnischfegerCorporationandAmalgamated Association of Iron, Steel&TinWorkers of North Amer-ica, Lodge 1114,9 N.L.R B. 676. 689 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDa sum of money equal to that which he normally would have earned aswages from the date of his discharge to the date of the offer of rein-statement,lesshis net earnings 40 during said period.We also shall order the respondent to make Elam whole for anyloss he has sustained by virtue of his discriminatory lay-off.Therecord shows that the respondent offered to reinstate him on October26, 1937, and that at that time he was in California.However, Elamdid not accept the offer until the time of his reinstatement on March21, 1938.We think that in his case back pay shouldterminate at adate after October 26, 1937, which would have permitted Elam areasonable opportunity to terminate promptly his temporary employ-ment in California, if he then had employment,and inany eventto return to the respondent's plant.We shall order the respondent to take certain other action whichwe think necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.United Match Workers Local Industrial Union No. 180 was andis,and Independent Match Workers of Missouri is, a labor organi-zation, within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and admin-istration of Independent Match Workers of Missouri, and by con-tributing support to said organization, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.4.By discriminating in regard to the hire and tenure of employ-ment of Larry Daniels, Walter Elam, and Richard McKinney, andeach of them, thereby discouraging membership in United MatchWorkers Local Industrial Union No. 180, the respondent has engaged40 By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for his unlaw-fuldischarge or lay-offand the consequent necessity of his seeking employment else-where.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B.440.Monies received for work performed upon Federal,State, county,municipal, orother work-relief projects are not considered as earnings,but as provided below in theOrder,shallbe deducted from the sum due the employee and the amount thereof shallbe paid over to the appropriate fiscal agency of the Federal,State,county,municipal,or other government or governments which supplied the funds for said work-relief projects. UNIVERSAL MATCH COMPANY249in and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.5.The aforesaid labor practices, and each of them, are unfairlabor practices affecting commerce, within the meaning of Section2 (6) and (7) of the Act.6.The respondent has not engaged in unfair labor practices inrespect to George Drybread, as alleged in the complaint.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Universal Match Corporation, St. Louis, Missouri, and its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Independent Match Workers of Missouri, or with the for-mation and administration of any other labor organization of itsemployees, and from contributing support to Independent MatchWorkers of Missouri, or to any other labor organization of itsemployees;(b)Discouraging membership in United Match Workers LocalNo. 180, affiliated with the Congress of Industrial Organizations,or encouraging or discouraging membership in any other labororganization of its employees, by discharging or laying off employees,or in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act;(d)Giving effect to or performing its contract with IndependentMatch Workers of Missouri dated May 15, 1937, and any renewalsor extensions thereof, and any and all contracts, understandings, andarrangements relating to rates of pay, wages, hours of employment,or other conditions of employment to which Independent MatchWorkers of Missouri is a party.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Independent Match WorkersofMissouri as the representative of any of its employees for thepurpose of dealing with the respondent in any manner concerning 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment; and completely disestablish Inde-pendent Match Workers of Missouri as such representative;(b)Offer to Larry Daniels and Richard McKinney, and each ofthem, immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority andother rights and privileges; and make them whole for any loss ofpay they have suffered by reason of their discriminatory discharges,respectively, by payment to each of them of a sum of money equal tothat which he normally would have earned as wages from the date ofsuch illegal termination of his employment," to the date of the offer ofreinstatement, less his net earnings 42 during that period, deducting,however, from the amount otherwise due to each of the said em-ployees, monies, if any, received by him during said period for workperformed upon Federal, State,: county, municipal, or other work-relief projects, and pay over the amount, so deducted, to the appro-priate fiscal agency of the Federal, State, county, municipal, or othergovernment or governments which supplied the funds for said work-relief projects;(c)Make whole Walter Elam for any loss of pay he has sufferedby reason of his discriminatory lay-off on April 30, 1937, by paymentto him of a sum of money equal to that which he normally would haveearned as wages from April 30, 1937, until a date after October 26,1937, sufficient to have enabled him from and after October 26, 1937,to terminate promptly what employment, if any, he then had inCalifornia and in any event to return to Ferguson, Missouri, less hisnet earnings 43 during said period; 44 deducting, however, from theamount otherwise due him, monies, if any, received by him duringsaid period for work performed upon Federal, State, county, munici-pal, or other work-relief projects, and pay over the amounts sodeducted to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(d)Post immediately in conspicuous places at its plant at Fergu-son,Missouri, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees stat-ing: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c)and (d) of this Order; (2) that the respondent will take the affirma-41 The date of the illegal termination of employment of Larry Daniels Is April 26, 1937 ;of Richard McKinney,April 26, 1938.42As to the meaning of"net earnings"see footnote 40,supra.48 See footnote 40,supra44 In computing Elam's net earnings allowance should be made for $22 incurred by himas transportation expense in obtaining work in California UNIVERSAL MATCH COMPANY251tive action set forth in paragraphs 2 (a), (b), and (c) of this Order;and (3) that the respondent's employees are free to become or remainmembers of United Match Workers Local Industrial Union No. 180,affiliated with the Congress of Industrial Organizations, or of anyother labor organization, and the respondent will not discriminateagainst any employee because of membership or activity in suchorganization;(e)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the allegations of the complaintthat the respondent engaged in unfair labor practices with respect toGeorge Drybread and the allegations of the complaint stricken uponruling of the Trial Examiner at the hearing be, and the same herebyare, dismissed.